            Case 2:14-cv-01493-JCM-CWH Document 179 Filed 10/12/18 Page 1 of 2



 1   STEVEN T. JAFFE, ESQ.
     Nevada Bar No. 007035
 2   sjaffe@lawhjc.com
     DANIEL C. TETREAULT, ESQ.
 3   Nevada Bar No. 011473
     dtetreault@lawhjc.com
 4
              HALL JAFFE & CLAYTON, LLP
 5                    7425 PEAK DRIVE
                  LAS VEGAS, NEVADA 89128
 6                      (702) 316-4111
                      FAX (702)316-4114
 7
     Attorney for Defendants
 8   Case Peter VanVeen and
     Case VanVeen dba Lazevee Farms, Inc.
 9
                                           UNITED STATES DISTRICT COURT
10
                                                      DISTRICT OF NEVADA
11
      MARIA GARCIA HERNANDEZ,
12                                                            CASE NO. 2:14-cv-01493-JCM-CWH
                                         Plaintiff,
13
      vs.                                                     SUPPLEMENTAL JOINT STATUS REPORT
14                                                            REGARDING SETTLEMENT AND
      CASE PETER VANVEEN, an individual;                      DISMISSAL DOCUMENTS
15    CASE VANVEEN, dba LAZEVEE FARMS,
      INC., a California corporation; DOES I
16    through V, inclusive, and ROE
      CORPORATIONS I through V, inclusive,
17
                                         Defendants.
18

19

20           Pursuant to this Court’s Minute Order of September 17, 2018, the parties were ordered to file a

21   Stipulation and Order by October 12, 2018. See Dkt. No. 178. The parties have accomplished nearly all

22   of the outstanding issues regarding settlement. The only items that remain to be completed is for Plaintiff

23   to review and sign the Settlement Agreement, and for the settlement check to be received by Defendants’

24   counsel. It is counsels’ understanding that Plaintiff will execute the necessary documents early next

25   week, and that the settlement check has been issued and will be received within the next week. Upon the

26   completion of these final steps, the parties will be prepared to file the Stipulation and Order for

27   Dismissal.

28   ///

     ///
          Case 2:14-cv-01493-JCM-CWH Document 179 Filed 10/12/18 Page 2 of 2



 1          As a result, the parties request until November 2, 2018 to file these documents. The parties are

 2   cognizant of the Court’s patience, and make this request out of an abundance of caution. The parties

 3   fully expect to be able to file the documents in advance of the date requested herein.

 4    Dated: October 12, 2018                                 Dated: October 12, 2018
 5
      HALL JAFFE & CLAYTON                                    CHRISTIANSEN LAW OFFICES
 6

 7
       /s/ Steven T. Jaffe                                     /s/ Todd Terry
 8    STEVEN T. JAFFE, ESQ.                                   Peter S. Christiansen, Esq.
      Nevada Bar No. 007035                                   Todd Terry, Esq.
 9    DANIEL C. TETREAULT, ESQ.                               Keely Perdue, Esq.
      Nevada Bar No. 011473                                   810 S. Casino Center Blvd., #104
10    7425 Peak Drive                                         Las Vegas, Nevada 89101
      Las Vegas, NV 89128
11
      Attorney for Defendants                                 Attorney for Plaintiff
12    Case Peter VanVeen and
      Case VanVeen dba Lazevee Farms, Inc.
13

14

15

16

17
                                                  Oct 18, 2018
18

19

20

21

22

23

24

25

26

27

28

                                                          2
